Citation Nr: 0411065	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  98-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

bvamjswatek


INTRODUCTION

The veteran had active military service from September 1941 to 
August 1942 and from April 1945 to February 1946.  He was 
prisoner-of-war (POW) of the Japanese Imperial Government from 
April 10, 1942 to August 31, 1942.

This matter is on appeal to the Board of veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  

The appellant brought an appeal to the United States Court of 
Appeals for Veterans Claims (CAVC) from a March 7, 2003 Board 
decision in this matter.  In December 2003, the CAVC issued an 
order that vacated the March 7, 2003 Board decision and remanded 
the case to the Board for readjudication and the issuance of a new 
decision.  In March 2004 the Board sent the appellant a letter 
inviting the submission of additional evidence and/or argument.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

The CAVC order was supported with a joint motion wherein the 
parties agreed that no documents in the record satisfied the 
specific elements required for adequate notice under the VCAA as 
set forth in Quartuccio, supra and Charles v. Principi, 16 Vet. 
App. 370 (2002).  In addition the appellant submitted additional 
evidence in March 2004, although she appeared to state in the 
cover letter that she had no additional evidence.  Thus she should 
be asked to explain the relevance of the documents she submitted 
with her March 29, 2004 correspondence to the Board. 

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  Such notice should specifically 
apprise the appellant of the evidence and information necessary to 
substantiate her claim and inform her whether she or VA bears the 
burden of producing or obtaining that evidence or information, and 
of the appropriate time limitation within which to submit any 
evidence or information.  38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any indicated development 
brought about by the appellant's response and the request to 
clarify her March 29, 2004 submission to the Board, and issue a 
supplemental statement of the case, if necessary.

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the appellant until she is notified by the VBA AMC.


                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





